Citation Nr: 0533137	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  01-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1944.  He died in March 1998, and the appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which denied service connection 
for the cause of the veteran's death, claimed by his widow in 
order to establish entitlement to Dependency and Indemnity 
Compensation (DIC).  In October 2002, the Board conducted 
additional development of the evidence pertinent to the 
claim.  In November 2003, the Board remanded the claim to the 
RO for additional compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.).  The purposes of the remand have been accomplished, 
and the case has now been returned to the Board.   


FINDINGS OF FACT

1.  The veteran's death many years after service was due to 
acute respiratory failure, chronic respiratory failure, 
emphysema, chronic bronchitis, and ischemic colitis.

2.  The factors involved in the veteran's death began many 
years after service and were not caused by any incident of 
service or by a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the appellant was provided with VCAA notice letters in April 
2001 and May 2004 that informed her of the type of 
information and evidence necessary to substantiate her claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), she was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.
With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from April 2001 and May 2004 notified the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help her 
get such things as medical records, employment records, or 
records from other Federal agencies, but that she was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from April 2001 and May 2004 
contained specific requests that the appellant provide 
additional evidence in support of her claim.  She was asked 
to tell VA about any other records that might exist to 
support her claim, and was informed that she should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, she was supplied 
with the complete text of 38 C.F.R. § 3.159 by way of an SSOC 
dated in June 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify her of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of her claim under 
the VCAA.  VA medical opinions have been obtained which 
address the claim.  Service, VA, and private medical records 
have been associated with the claims file, and there do not 
appear to be any outstanding medical records that are 
relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for the cause of death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be granted for the additional 
increment of disability (i.e., aggravation) of a non-service-
connected condition that is proximately due to or the result 
of an established service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

While the veteran was serving in the military from 1942 to 
1944, he was in a motor vehicle accident in which he suffered 
some fractured ribs which resulted in a traumatic 
pneumothorax with an episode of acute pleurisy and 
subcutaneous emphysema from the neck to the pubis.  It was 
also noted that there was tenting of the diaphragm.  The 
appellant asserts that these conditions played a role in the 
veteran's death in March 1998.  

During the veteran's lifetime, service connection was 
established for right arm fracture, thrombophlebitis of the 
left lower extremity, and manic depressive psychosis.  At the 
time of his death he was in receipt of a combined 60 percent 
rating for these conditions.

Medical records from 1997 and 1998 show that in the time 
preceding his death, the veteran was being treated for a long 
history of chronic obstructive pulmonary disease (COPD), with 
symptoms including shortness of breath, cough, and 
expectoration of yellow phlegm.  It was noted that he was 
extremely limited by his respiratory status.  Asthmatic 
bronchitis, severe emphysema, and cor pulmonale are indicated 
as impressions in early 1998.  Hospital records note a 
smoking history of one-and-a-half packs a day for 45 years.  
Several hospital admissions are indicated.  

In February 1998, the veteran was hospitalized due to 
progressive deterioration as an outpatient with severe 
shortness of breath.  A long history of severe emphysema with 
chronic bronchitis, asthma, and bronchiectasis was indicated.  
He improved initially with treatment but became progressively 
weaker during the course of his hospitalization.  It was 
noted that he experienced almost incessant coughing.  At the 
time of discharge on March 24, 1998, diagnoses included end-
stage COPD with emphysema and bronchitis, bronchiectasis, and 
acute ischemic colitis.

The evidence of record indicates that in March 1998 the 
veteran experienced depression as a result of losing his will 
to fight his illness, but does not otherwise suggest that the 
veteran was treated for any of his service-connected 
conditions during the time preceding his death.  

The veteran died on March [redacted], 1998.  The death certificate 
reflects that he died at age 77 as a result of acute 
respiratory failure due to or as a consequence of chronic 
respiratory failure, emphysema, and chronic bronchitis.  
Ischemic colitis was indicated as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  It was noted that acute respiratory failure 
had been present approximately one month prior to death, 
chronic respiratory failure had been present months before 
death, and emphysema and chronic bronchitis had been present 
years before death.  The probable manner of death was listed 
as natural, and no autopsy was performed.  

In a lay statement submitted in February 2003, the veteran's 
daughter reported that her father experienced problems with 
ulcerated legs and with bending one of his arms when she was 
growing up.  She further stated that her father had weak 
lungs, and he had indicated that this was the result of an 
accident during service.  

The Board arranged for two medical specialists to provide 
opinions regarding the cause of the veteran's death.  In 
February 2003, following review of the claims file, Dr. 
Phoebelyn Guerzon noted that doctor's notes indicated that 
the veteran had a 15 year history of severe COPD with 
asthmatic bronchitis.  His wife indicated that his lung 
problems had begun 40 years after service.  No pulmonary 
complaints were present in June 1947 when the veteran filed 
claims for service-connected disabilities.  At the time of 
his last claim for service connection (in 1959), he did not 
claim a lung condition.  Dr. Guerzon noted that the veteran 
had a long smoking history, and smoking was well known in 
medical literature as the most common cause of COPD and 
emphysema.  Tenting of the left diaphragm was not felt to be 
contributory to the development or severity of the veteran's 
emphysema.  Dr. Guerzon opined that it was not at least as 
likely as not that the veteran's death was caused by or was 
etiologically related to any of his service-connected 
disabilities or treatment provided for such disabilities, and 
that such disabilities did not contribute to his death.  Dr. 
Guerzon further opined that it was not at least as likely as 
not that any residuals of the accident in service had caused 
debilitating effects and general impairment of health such 
that the veteran was materially less capable of resisting the 
effects of the primary cause of death.   

In March 2003, following review of the claims file and 
consideration of current medical literature, Dr. Robert C. 
Hollander stated that the veteran's emphysema was entirely 
and unequivocally due to his longstanding tobacco use.  The 
exact onset of emphysema could not be ascertained, but it was 
noted that the appellant indicated an onset of symptoms 
approximately 40 years after service.  Dr. Hollander opined 
that there was no relationship between the tenting by 
adhesions of the left diaphragm, the broken ribs, and the 
development of emphysema.  He further stated that the 
pleuropulmonary scarring from the veteran's treatment 
following his accident in service had no relationship to the 
cause of death or any condition that subsequently developed.  
Dr. Hollander indicated that it was thoroughly unlikely that 
the veteran's death was causally or etiologically related to 
any of his service-connected disabilities or to treatment for 
these disabilities.  He stated that it was unlikely that any 
residuals of the veteran's accident in service had caused 
debilitating effects and general impairment of health such 
that the veteran was materially less capable of resisting the 
effects of the primary cause of death.  In Dr. Hollander's 
opinion, the veteran's smoking history was entirely and 
completely responsible for his development of emphysema and 
was the cause of his death.  

The appellant maintains that residuals of the veteran's 
accident during service caused his death.  However, as a lay 
person, she has no competence to give a medical opinion on 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The death certificate does not implicate any of 
the veteran's service-connected disabilities as playing any 
role in the events leading to his death, and there is no 
competent medical evidence of record which links any of his 
service-connected disabilities to the respiratory failure 
which caused his death.  Both medical specialists who 
reviewed the claims file found that it was unlikely that the 
cause of death was related to the veteran's service-connected 
disabilities.  Service medical records contain no indication 
of any chronic respiratory condition during service, and such 
is not shown for many years following the veteran's military 
service which ended in 1944.  The medical evidence of record 
suggests that the respiratory condition involved in the 
veteran's death appeared many years after service.  The 
medical records do not suggest a relationship between any 
respiratory condition and the veteran's period of military 
service.
    
The weight of the evidence demonstrates that the veteran's 
fatal respiratory failure did not begin during his military 
service, was not due to any event of such service, and was 
not caused or worsened by an established service-connected 
disability.  As the evidence shows that a disability incurred 
in service did not cause or contribute to the veteran's 
death, there is no basis for service connection for the cause 
of the veteran's death.  The preponderance of the evidence is 
against the claim.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


